Case 3:19-cr-00199-SRU Document 57-2 Filed 02/08/21 Page 1 of 15




               EXHIBIT                      B
     Case 3:19-cr-00199-SRU
Case 3:13-cr-00019-JCH Document 262-5 Document
                                       Filed 06/27/1457-2
                                                       Page Filed  02/08/21
                                                            48 of 213                                                        Page 2 of 15

                                                                                                                         1




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

 -   -   -   -    -    -   -   -   -   -       -   -    -
                                                             x

UNITED STATES OF AMERICA,                                                :       10-CR-00627(KAM)


                 -against-                                               :       United      States      Courthouse
                                                                         :       Brooklyn,         New   York


RODNEY WATTS,                                                            :   Thursday, April 24,                  2014
                                                                         :   9:09         a.m.
                      Defendant.



 -   -   -   -    -    -   -   -   -   -       -   -    -
                                                             X

                  TRANSCRIPT OF CRIMINAL CAUSE FOR SENTENCING
                    BEFORE THE HONORABLE KIYO A. MATSUMOTO
                          UNITED STATES DISTRICT JUDGE

                                           A       PPE           A   R       A    NCE        S:

For the Government:                        LORETTA E.                    LYNCH, ESQ.
                                                       United States Attorney
                                                       Eastern District  of New York
                                                         271 Cadman Plaza East
                                                         Brooklyn, New York 11201
                                           BY:           CATHERINE M. MIRABILE, ESQ.
                                                            BRIAN MORRIS,                  ESQ.
                                                        Assistant                  United         States   Attorneys
For the Defendant:                         GREEN & WILLSTATTER
                                                200 Mamaroneck Avenue
                                                Suite 605
                                                        White Plains,                      New     York 10601
                                           BY:              RICHARD D.              WILLSTATTER,           ESQ.

                                           THOMPSON &             KNIGHT LLP
                                                            900 Third Avenue
                                                            20th Floor
                                                         New York, New York 10022
                                           BY:           MARION BACHRACH, ESQ.
                                                         ANDY S. OH, ESQ.




                                           SHERRY BRYANT,                          RMR,     CRR
          Case 3:19-cr-00199-SRU
     Case 3:13-cr-00019-JCH Document 262-5 Document
                                            Filed 06/27/1457-2
                                                            Page Filed  02/08/21
                                                                 49 of 213                                                               Page 3 of 15

                                                           PROCEEDINGS                                                              17


 1   not impose          too much            hardship         on the       family.
 2                     You       know,       I    just wanted to point out that                                there       are

 3   no    other      family          members        who     can       really step in to help
 4   Mrs. Watts          and      that,          you know, the Probation                         Department              has

 5   found     Mr. Watts cannot                    afford      to pay          a    fine.         He's not           a

 6   wealthy individual,                     and he has            significant              criminal           financial

 7   penalties         ahead          of him.         And     he's       lost,       you know,            his     ability
 8   to make money in finance,                         which was,              of course,            what he'd             be

 9   most     likely        to be able to make                     a    significant              salary at.
10                     Now,       just moving on, if                     I may,           I don't      want to spend

11   too much time               on    it,       but the government made what                             we     think         is

12   an inconsistent                  argument in saying that                        our     client         is

13   responsible for what                        he did      despite       being directed                   by

14   Mr. Dupree, but,                  on the        other     hand, their                 cooperator's guilt
15   is our        client's           responsibility.
16                     And, you know, I                     just think             that     argument is
17   inconsistent.                It's       clear         to us that          Mr. Watts            was     being
18   directed,         as     were       the other           members       of the company, by the

19   chief     executive              officer        of the company                 and     that,      you know,

20   guilt     is     personal           and the           persons       who       testified          for      the

21   government at the trial                         are     responsible for their                        own     actions.

22                     Regarding Mr. Watts'                        character,              he,    as I've         said,
23   routinely gives his time                         and effort           and concern                to others.

24   Not     only is        he    dedicated           to his           family but also to his friends
25   and     his    community.               Despite this               conviction,              Mr. Watts           is    a




                                             SHERRY BRYANT, RMR,                     CRR
          Case 3:19-cr-00199-SRU
     Case 3:13-cr-00019-JCH Document 262-5 Document
                                            Filed 06/27/1457-2
                                                            Page Filed  02/08/21
                                                                 50 of 213                                                                       Page 4 of 15

                                                            PROCEEDINGS                                                                     18



 1   good     man     who       worked for              a   troubled            company           and       its        leader,
 2   Mr. Dupree.                This       chapter of his life                        does        not define              him.

 3   He's not         a    criminal              by   nature,         as    I've          said.

 4                        And       although we've already argued that                                            he    doesn't

 5   need     to be        specifically                 deterred,           I want to address                           for        a


 6   moment         general deterrence,                        because,          as       we    pointed out, the
 7   empirical evidence                     does        not support the notion                              that        there's             a

 8   need     for     general deterrence,                        which if             you sentence                     him to           a

 9   severe         period of imprisonment that                                 somehow this                 will        prevent
10   other        people from committing these crimes.
11                        This       belief           in general deterrence                           is    really            a    sort

12   of     ideology           and    is        not    entirely        based          in       empirical evidence.
13   So     we're     asking the Court to consider                                    a       term of intermittent

14   imprisonment,                  because the Court,                     by    3553(a), is called                               upon      to

15   consider         the types of sentences                           available.

16                        So    even       if     the Court           imposed             a    term of imprisonment,

17   a    short      term of imprisonment,                        the Court                   could        make        part of
18   that     supervised release                        with     either          home          detention,               community

19   confinement               or    intermittent               confinement.                    So     you could                  fashion

20   a    sentence         that       provides for that while                                 the defendant                   is       on

21   either         probation          or        supervised release.
22                        Now,       in the alternative,                        we    have suggested that                               a


23   short        but definite                  sentence,        as    originally                 suggested              by the

24   Sentencing Commission,                            should     be       considered.                     And     we    have

25   pointed to the original                            guideline range of                        30 to           37 months



                                                SHERRY BRYANT, RMR,                        CRR
          Case 3:19-cr-00199-SRU
     Case 3:13-cr-00019-JCH Document 262-5 Document
                                            Filed 06/27/1457-2
                                                            Page Filed  02/08/21
                                                                 51 of 213                                                                Page 5 of 15

                                                            PROCEEDINGS                                                              19


 1   that     was         enacted        by the        original           guidelines back in 1987.                                  And

 2   coincidentally,                    that        would be       roughly consistent                    with            the

 3   sentence             that     you would get if                 you were           to calculate                 it        along
 4   the lines             of the American                  Bar Association              Task Force

 5   recommendations.

 6                         From Mr. Watts'                  point of view, of course,                           a        sentence

 7   within         that         range would not be short                        by any means,                because

 8   he's     the person                who    would be doing it.                      But from counsel's

 9   point of view, it's                        a    sensible       range that           could          reunite               him

10   with     his         family in what               we    hope would           be before             too much

11   permanent             damage        is done to his               daughters.              Mr. Watts,                  as    I

12   said, cannot afford                        to pay       a    fine,     so    we    urge the Court                        not to

13   impose         one.

14                         Regarding the criminal                         financial          penalties, which
15   are     substantial,                we     ask the Court              to    commence          a    requirement
16   that     they         be     paid     upon       his    release        from imprisonment.                            In the

17   draft         that     the Court               received       from the government, which                                  has

18   been     revised             upon    our        request,       because there                 were    a     couple of
19   problems that                 we    had with           the one you received                       I think

20   yesterday             or     maybe the           day before           yesterday.              Okay.

21             ,
                           That has been changed, but still                                  in the revised

22   proposed order                 of forfeiture                 the due date           in paragraph                     3    is

23   the date of the                    sentencing           and that's           when       interest           for

24   forfeiture             purposes            begins to          accrue.         So,       as    I said           to the

25   government yesterday, we're                                 asking that           interest          not begin to



                                               SHERRY BRYANT, RMR,                     CRR
          Case 3:19-cr-00199-SRU
     Case 3:13-cr-00019-JCH Document 262-5 Document
                                            Filed 06/27/1457-2
                                                            Page Filed  02/08/21
                                                                 52 of 213                                                                        Page 6 of 15

                                                        PROCEEDINGS                                                                          20


 1   accrue          until         the defendant         is       released                  from       a    term of

 2   imprisonment,                  should       the Court            decide               to impose             one.

 3                       When           the Court      fashions             the requirement                         of payment

 4   while       on     supervised release,                      we    ask        you to consider                         a


 5   percentage of gross income,                             as the          Court               may       have done              in the

 6   past,       a    percentage of income after                             certain                  mandatory
 7   deductions               are       made from the            defendant's                     income.            Perhaps             20

 8   percent, what the Court thinks                                   is    appropriate.
 9                           In short,         Your Honor,             we        are        asking the Court to
10   temper justice                     with   mercy and to impose                           a    sentence              which       is

11   not greater               than necessary.                   That completes                        my    application.
12                       THE COURT:               Thank you.                Ms.            Mirabile.

13                           MS.    MIRABILE:          The       government's position                                  is    largely
14   set     forth       in the sentencing                   memo          dated            April 21st, but there
15   are     a   few     things that              I would         like       to touch                  upon        this       morning.
16   And     the government requests                         a    sentence                  within          the     applicable
17   guidelines range, which is                          97 to             121         months.

18                       The defendant's                crimes             are         serious             and     extensive             and

19   the defendant                  is    seemingly unrepentant.                                 He    minimizes              the

20   seriousness               of the offense            and          his        culpability                 level.               His

21   counsel          had said            that    in   determining                     a    sentence, the Court
22   should          focus         on    culpability;            and the               defendant             is,        in fact,

23   largely culpable for the criminal                                      conduct.                   He    played           a

24   significant               role       in this      fraud          scheme.

25                       The evidence               at trial           demonstrates                        that     the



                                               SHERRY BRYANT,                RMR,            CRR
          Case 3:19-cr-00199-SRU
     Case 3:13-cr-00019-JCH Document 262-5 Document
                                            Filed 06/27/1457-2
                                                            Page Filed  02/08/21
                                                                 53 of 213                                                           Page 7 of 15

                                                       PROCEEDINGS                                                              33


 1   adjusted offense               levels,           although I             do note              that     unlike        many

 2   of the cases           involving drug couriers,                                 most     of these         financial

 3   crimes     are    motivated              by    greed.         I       accept Mr. Watts did not
 4   profit     from his           actions.            He   had        a    base       salary,            maybe some

 5   potential for bonuses.
 6                    And        in terms          of what motivated                       him,      I can't        say it

 7   was    greed.         It    could        have been his                 friendship with                   Mr. Dupree.

 8   It    could    have been his                  desire     to       see       GDC       and     its     subsidiaries

 9   succeed, but I don't                     think     greed          was       a    motivating factor                   here.

10   Nonetheless,           it     was    an       extensive           fraud          that        resulted         in

11   staggering losses to Amalgamated Bank.
12                    As        previously discussed, Mr. Watts                                    was     a manager         and

13   supervisor in this                  conspiracy that                    involved              more     than five

14   participants           and     I, therefore,               award            a    3-level            enhancement for

15   his    role.      The total              offense        level          is       30,     as    set     forth        in the

16   presentence report.
17                    Further,           as    previously noted, Mr. Watts                                   has    no    known

18   prior criminal               convictions           and, therefore,                       is     in Criminal

19   History Category I.                      And     he was       convicted                 of all        four     counts

20   of the indictment.

21                    Have I overlooked                     anything with                    respect to the
22   guidelines calculations?
23                    MS.        MIRABILE:            No, Your Honor.

24                    MR.        WILLSTATTER:               No, Your Honor.

25                    THE COURT:               All     right.              I next          consider          the



                                         SHERRY BRYANT, RMR,                           CRR
          Case 3:19-cr-00199-SRU
     Case 3:13-cr-00019-JCH Document 262-5 Document
                                            Filed 06/27/1457-2
                                                            Page Filed  02/08/21
                                                                 54 of 213                                                               Page 8 of 15

                                                       PROCEEDINGS                                                                  34


 1   sentencing options, both under the Criminal                                               Code and the

 2   Advisory Guidelines.                       Under Title              18       U.S. Code Section                   1014,

 3   1341,      1344     and     1349, the maximum term of imprisonment                                           on       each

 4   count      is 30 years.               Under       the Sentencing Table                             of the    Advisory
 5   Guidelines,          with      an     adjusted offense                       level       of    30    and a

 6   Criminal          History Category of I, the range of sentence,                                                  as       we

 7   all    agree,       is 97 to          121    months.

 8                     The       supervised release                     term under Section                   3583(a)
 9   and     (b)(1) of Title               18    provides for                 a    supervised release                      term

10   of not more than five                      years       on     each       count,          and under          Advisory
11   Guideline         5D1.1(a)           and    .2(a)(1)           a    term of supervised                      release

12   of at least          two but not             more        than       five          years       is    required.
13                      Probation          is    not     an      option for Mr. Watts.
14                      Restitution             under Section                 3663(a) of Title                   18    and

15   Guideline          5E1.1 is mandatory.                        The identified                   victim       here is

16   Amalgamated Bank, and the most                                recent          figure          as set    forth             here

17   this      morning for          restitution               is    $15,324,157.64, after                         giving
18   credit      for     the recent             $136.28 payment.                        Mr. Watts is             liable

19   for    restitution            in the amount                 stated           jointly          and    severally
20   with      Codefendant          Courtney Dupree.
21                      The fine          amount        under Section                   3571(d) of Title                   18

22   provides for            a    fine     of    $30,648,587.84, which is twice
23   Amalgamated's total                   losses.            Under       Advisory Guideline
24   5E1.2(c)(3)          and      (4), the fine                 range is              between 15,000 to                   4

25   million      dollars.               That is       $1     million             on    each of the four



                                          SHERRY BRYANT, RMR,                           CRR
          Case 3:19-cr-00199-SRU
     Case 3:13-cr-00019-JCH Document 262-5 Document
                                            Filed 06/27/1457-2
                                                            Page Filed  02/08/21
                                                                 55 of 213                                                                       Page 9 of 15

                                                             PROCEEDINGS                                                                    35


 1   counts.             However, pursuant to Advisory Guideline                                                    5E1.2(a), Mr.
 2   Watts     may be excused                     from       a    fine        if     he is         not able            to pay           a


 3   fine     or        likely          to become able                 to pay            a    fine.       And        based         on the

 4   presentence report's                         finding that                     Mr. Watts appears                       to be

 5   unable         to pay          a    fine     and    given the mandatory restitution
 6   obligation               and forfeiture                 obligation,                     I don't       believe           he will

 7   be     likely           to become able              in the future                        to pay       a       fine,     so     I

 8   will     not impose                 one,     although I              do wish              him financial                 success

 9   going forward.                      Provided        he earns                  his       money in          a    lawful         way, I

10   would     like           him to       make restitution                         to the bank.                    That     is     a

11   priority,               in    my    mind.

12                           The forfeiture              amount           under Section                    982(a)(2)(A) of
13   Title         18    and Section              853(p) of Title                        21    provides that                 Mr.

14   Watts     must           forfeit           any property              constituting                   or        derived         from

15   the offense                  of conviction.                  Mr. Watts                  was   properly notified                        of

16   the government's                     intent        to seek forfeiture                             pursuant to Federal
17   Rule of Criminal                     Procedure              32.2.             And       during the trial                  of Mr.

18   Watts'         codefendant,                 Courtney Dupree, the jury determined                                               by

19   means of            a    Special Verdict                    Sheet for               Forfeiture                that

20   $18,157,000 constituted                            or       was     derived              from proceeds traceable

21   to the instant                     offense.

22                           The    jury determined                    this         forfeiture             amount           for     the

23   same crimes                  of which Mr. Watts                     was        convicted            at his            later

24   trial.

25                           Because        the criminal                 forfeiture                   statute         provides for


                                                SHERRY BRYANT, RMR,                            CRR
     Case Case    3:19-cr-00199-SRU
          3:13-cr-00019-JCH Document 262-5Document      57-2
                                           Filed 06/27/14  PageFiled  02/08/21
                                                                56 of 213                                                                Page 10 of 15

                                                              PROCEEDINGS                                                           41



 1   didn't         sit     right with             some       of his           subordinates,               but

 2   nonetheless,                he did          exercise          that        authority in            a    strong       manner

 3   and that             did,        in fact,          result      in others            becoming involved                 in       a


 4   fraud         scheme.             And   I    recognize,              as    Mr. Willstatter                  says,    they
 5   were      adults        who        had the          free     will         to either         go    along       or    not,
 6   but      I recognize that                    some of          these        individuals            did       have very

 7   compelling family circumstances                                      as    well,     with        severely ill             or

 8   handicapped children.
 9                         After        attending high school at the                              Fordham

10   Preparatory School, Mr. Watts attended                                             and    received           his

11   bachelor's             degree in Business                      Administration                from Morehouse

12   College in Atlanta,                         Georgia.           He     worked several                  jobs to pay
13   for      his    education,              and friends              at Morehouse describe                        Mr. Watts

14   as     intelligent,                talented          and      extremely hardworking. Mr. Watts
15   also      attended               the elite          Wharton Business                 School           and    graduated
16   with      an MBA in               1997.       Again, classmates                     from Wharton describe

17   him      as    intelligent              and generous                 with    his     time.

18                         Mr. Watts had advantages that                                 many     people don't
19   have.          He     had an elite                 private school education                           starting       in

20   high school                 up    through his graduate school                             at Wharton.               He was

21   married          to Seana Watts                    since      2004.         Together they have four
22   very      young children,                    two sets          of twins            who    are     ages       seven    or

23   eight         and two years                 old.

24                         Mrs. Watts             is     an      attorney        and the         owner       of two

25   laundromats.                     She has written               to the Court               and describes              Mr.



                                                 SHERRY BRYANT, RMR,                     CRR
     Case Case    3:19-cr-00199-SRU
          3:13-cr-00019-JCH Document 262-5Document      57-2
                                           Filed 06/27/14  PageFiled  02/08/21
                                                                57 of 213                                                           Page 11 of 15

                                                          PROCEEDINGS                                                          42


 1   Watts     as     very      involved          in the lives                of their          children,        and       a


 2   photograph submitted                       in his     support also attests                         to that,          many

 3   late     night feedings, involvement                              with     swimming          lessons        and

 4   other     activities             with       the children.                 She    reports           her valid

 5   concerns         about      caring for her children,                            two of       whom        have

 6   health        problems, if                Mr. Watts        is     incarcerated.

 7                     Regarding his physical                          health,        Mr. Watts           reports          no

 8   serious         health      issues,          other     than the            lingering          effects           of    a


 9   mini-gastric              surgery          in 2010.          He    rarely drinks              and        reports          no

10   drug     use.      Mr. Watts               has been        gainfully            employed for              most       of

11   his     adult     life.          I recognize his                  hard work and his                  efforts          to

12   proceed with              his    education,           with        the assistance              and        support,
13   both     financially             and       emotionally, of his parents                             and

14   stepfather.
15                     Between 1997 and 2006, Mr. Watts worked for                                              various

16   financial         firms         as    a    trader     or     associate.               His    salary        was

17   based     on     his      performance           and at          times      he earned          as much as

18   $650,000 per year.                        In 2004, Mr. Watts                 acquired          a    cleaning
19   company, which              he ran          until     2012.          In 2007,          a    codefendant              and

20   Wharton classmate,                    Courtney Dupree, hired                      Mr. Watts to work

21   for     GDC     Acquisitions,               LLC and its            subsidiaries,               the entities

22   that     were     the      subject of his offenses                         of conviction.

23                     Between 2007 and                   July 23rd, 2010, the date of his
24   arrest,         Mr. Watts            was    the chief           financial         officer           and later

25   the chief         investment               officer     and,        again, the chief                  financial



                                            SHERRY BRYANT, RNR,                      CRR
     Case Case    3:19-cr-00199-SRU
                            Document 262-5Document        57-2
                                                             PageFiled  02/08/21                                                              Page 12 of 15
                                            I¯iled
          3:13-cr-00019-JCH                        06/27/14       58 of 213



                                                              PROCEEDINGS                                                                43


 1   officer       of GDC.              He       earned           approximately $200,000                        a    year     in

 2   those     roles.           Since            his       arrest,        Mr. Watts           has been              working at
 3   the laundromats                owned             by     his wife.              I've     read,       as     I said,            the

 4   38 letters            in support of Mr. Watts written                                        by    his     family,
 5   friends       and former                business              colleagues.               These       letters

 6   uniformly attest                   to his             strong work ethic,                     his    high level                of

 7   intelligence               and his           willingness to help others.                                   They also

 8   all   express          shock at Mr. Watts'                           conviction              and     request that

 9   the Court        impose            a    lenient              sentence.

10                    Mr. Watts                  requests that                 any custodial                  sentence            not

11   be    lengthy         or     not       be    served           all    at one time.                  He     points        to his

12   family responsibilities,                                the fact          that        the instant              offense         is

13   his   first      one, and that,                         as    noted       previously,              he did        not

14   receive        any of the proceeds of the fraud.                                             I note that               Mr.

15   Watts'        family responsibilities                               are       significant            and       that     it

16   appears        that        Mr. Watts               plays       a    very       central        role        in his

17   children's            care     and welfare.

18                      Mr. Watts                also        argues       that        his    sentencing guideline
19   range is        unfairly               high in light                 of his           offense        and notes               that

20   the current            fraud           guidelines counsel                        higher sentences                     than

21   they have in the past                             and    perhaps will                 in the future.

22                    The         government requests                          a    guidelines sentence,
23   noting that            Mr. Watts'                  fraud       was    perpetrated                 over     many years

24   and that        he     received              a     large salary for his work with                                     GDC.

25   The     government also notes that                                  Mr. Watts           used       his     supervisory


                                                 SHERRY BRYANT,                    RMR,     CRR
          Case 3:19-cr-00199-SRU
     Case 3:13-cr-00019-JCH Document 262-5Document      57-2
                                           Filed 06/27/14  PageFiled   02/08/21
                                                                59 of 213                                                                       Page 13 of 15

                                                           PROCEEDINGS                                                                     44


 1   authority to involve                     his      subordinates              in fraudulent                     activity,
 2   causing          harm to        their         livelihoods            and families                  and to         the

 3   victim,          Amalgamated Bank.

 4                       After        giving respectful consideration                                      to the

 5   Advisory Guidelines                     and all         of the factors                      under Section

 6   3553(a),           particularly               the magnitude of the financial                                   damage

 7   that      Mr. Watts'            crimes         wrought         upon Amalgamated                       Bank, the

 8   multiple acts of fraud                         and the         duration           of this             fraudulent

 9   activity,           I consider           on the         other        hand the               fact      that       this       is

10   his      first      offense,           that     he has otherwise                      led     a      law-abiding
11   life,       that     he has demonstrated                       the    capacity to                    be

12   compassionate, caring                         and generous,               and that            he      plays         an

13   important role                  in the lives            of his        four        very        young children

14   and that           he has        not    directly          benefitted              from the fraud.                         Given

15   all      those      considerations,                   I will     impose           a    sentence              that        falls

16   below the           Advisory Guideline                    range and is                 sufficient                but not

17   greater          than necessary                for     punishment            and deterrence.

18                       I would like               Mr. Watts to               fully        understand                that       my


19   imposition of               a    sentence            below the Guideline                       range is with                 the

20   expectation that                  Mr. Watts will                make every                  effort        above and

21   beyond merely paying his                             salary     or    a    portion of his salary to
22   compensate and maximize                          his    payments to Amalgamated Bank.                                            If

23   it      means      going without               cable      television,                 I'd      like       that       money

24   to go to Amalgamated.                          I would like               to have the bank's                         need

25   for      restitution             made     a    priority         for       Mr. Watts.



                                             SHERRY BRYANT, RMR,                    CRR
     Case Case    3:19-cr-00199-SRU
          3:13-cr-00019-JCH Document 262-5Document       57-2
                                            Filed 06/27/14  PageFiled  02/08/21
                                                                 60 of 213                                                              Page 14 of 15

                                                        PROCEEDINGS                                                                45


 1                        Any    failure        to make restitution                          or     to manipulate his

 2   finances        or       to make his             finances        appear           less         than they          are

 3   will     not    be       tolerated.              I must     decline           Mr. Watts'                 request for
 4   a   drastically             reduced        sentence         or    for        intermittent

 5   confinement.                The crimes            of which Mr. Watts                         has    been    convicted

 6   are    very     serious           and did         cause     substantial                  losses          and harm            to

 7   Amalgamated and its                   shareholders.

 8                        Before       I pronounce             sentence,           are        there        any issues

 9   that    either           party wishes to address?
10                        MS.    MIRABILE:             No, Your Honor.

11                        MR.    WILLSTATTER:                No, Your         Honor.

12                        THE COURT:            All     right.         I     am    authorized                 to find         and

13   do find        all       of the facts             appropriate for                   a    determination                  of    a

14   sentence        as       follows:          And,     again, I take into                          consideration                 my


15   view that            a   sentence         below the Guidelines                          will       enable     Mr.

16   Watts     to make restitution                      and will           enable            him to        continue           to

17   provide emotional                   and    financial         support to his young children
18   and his        wife.           I sentence          Mr. Watts to               a     term of custody of 37

19   months     on each             of Counts          One     through Four, to                      run

20   concurrently.
21                        Mr. Watts         shall       also     serve        five           years       of supervised

22   release        with        the    following special conditions:                                     He    shall

23   comply with              the     restitution            and forfeiture                   orders,          with     a

24   priority        for        the    restitution.              He    shall           start         making monthly

25   payments while                 in custody through the Bureau of Prisons'



                                           SHERRY BRYANT, RMR,                         CRR
     Case Case    3:19-cr-00199-SRU
          3:13-cr-00019-JCH Document 262-5Document      57-2
                                            Filed 06/27/14 PageFiled  02/08/21
                                                                61 of 213                                                                 Page 15 of 15

                                                            PROCEEDINGS                                                              46


 1   Financial            Responsibility Program.                                 In addition          to     facilitating
 2   payments to his                   victims,            I believe             the     BOP    will       accord       certain

 3   benefits         to Mr. Watts                  if     he does             participate         in that         program,

 4   including just institutional                                   benefit,            and it     may      also       assist

 5   him    in     shortening his sentence.
 6                        He must           make his             first         payment after            his      release          on

 7   the first            day of the first                   month             after     his     release         in an

 8   amount        that        is    no     less         than 20 percent of his                        income after

 9   deductions            required               by law.           So     after        federal,        state      and        local

10   taxes,        federal           unemployment                 and social             security          are    deducted,
11   20    percent of his                   income         shall          be    paid to restitution.                        And

12   once     that        is    paid to his forfeiture                             or    a    forfeiture          is

13   credited         toward           his        restitution,                 the adjustments will                    be     made

14   accordingly by the government.
15                        MR.       WILLSTATTER:                  Do      you want the payment to the

16   Marshal         Service           or    --




17                        THE COURT:                No,     it      will        go to        the Clerk        of the

18   Court.          The restitution                      payments go to the Clerk                          of the Court.

19   He    should         put his           case         docket          number        on his     check and it                will

20   be credited               against his restitution.
21                        Mr. Watts               must     provide the Probation                        Department              and

22   the U.S.         Attorney's Office                      with          complete           and truthful

23   financial            disclosure,               including all                  bank       accounts,
24   investments,               real        estate         and other              property        or    assets         that       he

25   owns     or     to which             he has access                   or    in which         he has any



                                              SHERRY BRYANT,                     RMR,     CRR
